Mr. Justice Gary. The appellant is the conservator of Sarah Boggs, and filed a petition under a former decree to which the parties above named were parties, to compel the insurance company to execute a quit-claim to some real estate which had been sold under the decree, and bid in by the company, and for which the company, when the petition was filed, held a certificate of sale. The ground of equity claimed in the petition is immaterial for present purposes. The only relief asked was that quit-claim; no other could be given on that petition; and that quit-claim the appellant obtained, by redeeming from the sale, before the certificate of evidence on which the case is presented to us, was made. To determine now whether the appellant was entitled to the quit-claim without redeeming would be to act as a moot court. Loven v. People, 46 Ill. App. 306. The appeal is dismissed. Appeal dismissed.